Citation Nr: 0930328	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1957 to March 
1960.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Muskogee, Oklahoma, (hereinafter RO).  

The Veteran in an April 2004 statement asked the VA to 
determine if clear and unmistakable error was made on his 
"original stress related injury while on active duty in 
1959."  The Veteran did not identify in this statement a 
rating decision which he felt was the product of clear and 
unmistakable error (CUE), and it is otherwise unclear if he 
wishes to have the issue of CUE formally adjudicated.  The RO 
is directed to obtain clarification from the Veteran as to 
his desire to file a CUE claim, to include requesting that he 
specifically identify the rating action he feels is the 
result of CUE.  The RO should conduct the appropriate 
development or adjudication indicated by the Veteran's 
response.  

The reopened claim for service connection for a psychiatric 
disorder pursuant to the adjudication below requires 
additional development and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2000 rating decision to which the Veteran was 
notified in June 2000 found that new and material evidence 
had not been received to reopen the Veteran's claim for 
service connection for a psychiatric disorder; this is the 
most recent rating action addressing this issue on any basis.  

2.  Evidence in the form of an April 2007 private medical 
opinion raises a reasonable possibility of substantiating the 
claim for service connection for a psychiatric disorder.  

CONCLUSIONS OF LAW

1.  The May 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  

2.  Evidence received to reopen the claim for service 
connection for a psychiatric disorder is new and material, 
and therefore, this claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that this law does not preclude the Board from the 
adjudication below given the favorable action to the Veteran 
in the reopening of his claim for service connection for a 
psychiatric disorder.  As such, this decision poses no risk 
of prejudice to the Veteran with respect to this claim.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including psychoses, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

A May 2000 rating decision to which the Veteran was notified 
in June 2000 found that new and material evidence had not 
been received to reopen the Veteran's claim for service 
connection for a psychiatric disorder.  The Veteran did not 
perfect an appeal to this decision; as such, it is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).  

Notwithstanding any decision by the RO with respect to 
whether a claim is reopened, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  After conducting 
this review, the Board concludes that new and material 
evidence has been received to reopen the claim for service 
connection for a psychiatric disorder in the form of an April 
2007 opinion from a private psychiatrist finding that an 
incident that occurred during service in 1959 "contributed 
to severe depression, and set up his subsequent decline."  
When this evidence is considered in conjunction with all the 
evidence of record, to include the service treatment records 
reflecting psychiatric evaluations after an incident in 1959 
involving a sexual encounter with a fellow service member; 
reports from private psychiatric hospitalization in September 
1961, within a year and half after separation from service, 
that reflected diagnoses to include psychoneurotic depressive 
reaction; an April 1995 opinion from a social worker that the 
Veteran's mental illness was directly related to in-service 
psychological injuries; and a March 1996 opinion from a 
private psychiatrist that the onset of the Veteran's 
psychiatric disability began during service in December 1959; 
the Board finds that the April 2007 medical opinion  evidence 
raises a "reasonable possibility" of substantiating the 
claim for service connection for a psychiatric disorder.  
Hickson, supra; 38 C.F.R. § 3.156. 

The April 2007 medical opinion is presumed to be credible for 
the purpose of determining the materiality of the evidence.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As 
such, the claim for service connection for a psychiatric 
disorder for is reopened.  Additional development with 
respect to this claim will be requested in the remand that 
follows this decision. 


ORDER

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is reopened, and to that extent only, the appeal is 
granted.  

REMAND

Given the fact that the Veteran's claim for service 
connection for a psychiatric disorder has been reopened, the 
Board is in agreement with the contention of the Veteran's 
representative in his June 2009 presentation to the Board 
that a VA examination that includes an opinion as to whether 
the Veteran's current psychiatric disorder is the result of 
service is necessary in order to fulfill the duty to assist 
the Veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Personality disorders are not "diseases" for which service 
connection can be granted, and as a "matter of law" are not 
compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  As such, the 
necessary inquiry is whether an acquired psychiatric 
disorder, as opposed to a personality disorder, was incurred 
in or aggravated by service.  Accordingly, the case is 
REMANDED for the following action:

1.  The Veteran must be afforded a VA 
psychiatric examination that includes a 
medical opinion as to whether the 
Veteran has an acquired psychiatric 
disorder, as opposed to a personality 
disorder, that was incurred in or 
aggravated by service.  In rendering 
this opinion, it would be helpful if 
the physician would use the following 
language, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that an acquired 
psychiatric disorder was incurred in or 
aggravated by service.  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  

By "aggravation in service" it is 
meant that the underlying disability, 
as opposed to mere symptoms, was 
aggravated by service.  If it is 
concluded that the veteran's in-service 
disability was a personality disorder, 
rather than an acquired psychiatric 
disorder, the examiner should state 
whether a superimposed incident in 
service aggravated the personality 
disorder. 

A complete rationale for each opinion 
must be provided.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file 
must be made available to and reviewed 
by each examiner in conjunction with 
the examination.  If the opinion is 
negative to the Veteran, the examiner 
is to state the reasons for rejecting 
the evidence that is positive to the 
Veteran's claim, to include but not 
limited to reports from private 
psychiatric hospitalization within a 
year and half after separation from 
service for psychoneurotic depressive 
reaction, the April 1995 opinion from a 
social worker that the Veteran's mental 
illness was directly related to in-
service psychological injuries, and the 
March 1996 opinion from a private 
psychiatrist that the onset of the 
Veteran's psychiatric disability was in 
service.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


